Citation Nr: 9907051	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  95-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.  

Entitlement to an increased rating for duodenal ulcer disease 
with colitis, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to June 
1947 and from October 1950 to April 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Huntington, West 
Virginia.  By an unappealed rating action in June 1990, 
service connection was denied for hypertension on the basis 
that it was not shown during or within on year following 
separation from active service and was not shown to be 
related to service connected duodenal ulcer disease with 
associated colitis.  By rating action in June 1991, duodenal 
ulcer disease with colitis was expanded to include a 
generalized anxiety disorder, with a single disability 
evaluation of 40 percent was assigned under Diagnostic Code 
7305.  The veteran again requested service connection for 
hypertension in January 1992, which the RO considered a 
request to reopen the claim, and accordingly asked the 
veteran for new and material evidence.  By a rating action in 
May 1992, the RO decided that new and material evidence had 
not been received to reopen the claim.  The veteran filed a 
timely notice of disagreement but, follow the statement of 
the case, withdrew his appeal.  

Pursuant to a September 1994 claim, this appeal for an 
increased rating for duodenal ulcer disease with colitis 
ensued.  

In May 1995, the veteran claimed service connection for 
hypertension as secondary to anxiety.  In July 1995, he 
expanded his claim to include secondary service connection 
for hypertension as due to service-connected nerves, stomach 
ulcers and other complications.  By an unappealed rating 
action in September 1995, service connection was denied for 
hypertension as secondary to service-connected duodenal ulcer 
disease with colitis and a generalized anxiety disorder on 
the basis that the claim was not well grounded.  In January 
1996, he claimed "an increase in service connected 
conditions" in which he included hypertension; the RO 
construed this as an attempt to reopen the claim for service 
connection for hypertension.  He was requested to submit new 
and material evidence in support of the claim in March 1996.  

The veteran had a personal hearing at the RO before a Board 
member in June 1996 on the issue of an increased rating for 
duodenal ulcer disease with colitis and a generalized anxiety 
disorder.  The case was remanded by the Board in November 
1996 for additional medical records, consideration of a 
generalized anxiety disorder under new rating criteria, 
another VA psychiatric rating examination, and, if 
appropriate, another VA gastrointestinal rating examination.  
In January 1998, the Board decided the issue of an increased 
rating for ulcer disease with generalized anxiety disorder 
and assigned a separate 30 percent disability evaluation for 
the anxiety disorder.  The case was remanded on the issue of 
an increased rating for ulcer disease with colitis for 
additional medical evidence and for a VA gastrointestinal 
rating examination.  The Board also pointed out that the 
veteran's January 1996 communication on hypertension 
constituted a notice of disagreement to the September 1995 
rating decision and, thus, that decision denying entitlement 
to service connection for hypertension had been appealed and 
needed a statement of the case.  

In February 1998, the RO issued a statement of the case on 
the issue of entitlement to service connection for 
hypertension as secondary to service-connected duodenal ulcer 
disease with colitis and a generalized anxiety disorder.  In 
his substantive appeal, the veteran limited the issue to 
secondary service connection for hypertension as due to 
duodenal ulcer disease only.  He also mentioned that it was 
caused by two other disabilities which have not been 
adjudicated service-connected and, thus, could not provide a 
basis for secondary service connection.  See 38 C.F.R. 
§ 3.310 (1998).  The September 1995 rating decision and the 
February 1998 statement of the case dealt with the issue of 
entitlement to secondary service connection for hypertension 
de novo and denied the claim on the basis that the it was not 
well grounded.  However, the RO decisions in June 1990 and in 
May 1992 became final.  In this appeal, the RO did not 
discuss the issue of whether new and material evidence had 
been submitted to warrant reopening the claim.  However, the 
Board is required to consider the issue of finality prior to 
any consideration on the merits.  38 U.S.C.A. §§ 7104(b), 
5108 (West 1991); see Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board will address the issue of whether new 
and material evidence has been submitted to reopen the claim 
of service connection for hypertension as secondary to 
service-connected duodenal ulcer disease with colitis, the 
single disability entity which the veteran is claiming caused 
his hypertension, on a finality basis.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court) has indicated that when the 
Board addresses a question not considered by the RO, the 
Board must consider whether the veteran had notice of that 
issue and whether the veteran would be prejudiced by lack of 
such notice.  Id. at 4.  In the instant case, the Board 
concludes that the veteran would not be prejudiced by such an 
action in that its consideration of the new and material 
evidence question involves the same matter and bases as the 
RO's determination on the merits.  Specifically, the Court, 
in Edenfield v. Brown, 8 Vet. App. 384, 390 (1995), pointed 
out that "the quality of evidence he would need to well 
ground his claim or to reopen it would seem to be, as a 
practical matter, nearly the same, regardless of dicta in any 
of the Court's case law that posited a significant 
qualitative difference between the evidence required to well 
ground an original claim and that necessary to reopen a 
previously disallowed claim."  Id.  See also Barnett, supra 
at 4; Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).  
Thus, the Board will proceed to address the issue on the 
basis of materiality.   

On the matter of an increased rating for duodenal ulcer 
disease with colitis, the purpose of the Board's January 1998 
remand has been met and the issue is ready for appellate 
review at this time.  





FINDINGS OF FACT

1.  In a final rating decision dated in May 1992, the RO 
denied entitlement to service connection for hypertension on 
the basis that new and material evidence had not been 
received to reopen the claim since a final RO decision in 
June 1990 on the basis that hypertension had not been 
incurred in or aggravated by active service, had not been 
manifested during the first year following active service, 
and was not related to service-connected duodenal ulcer 
disease.  

2.  The additional evidence added to the record since the May 
1992 decision is cumulative of evidence previously 
considered; does not go to the question of whether essential 
hypertension was present in service or was compensably 
manifested within one year following active service or 
whether such is otherwise related to military service or to 
service-connected duodenal ulcer disease; and/or is not 
competent. 

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to an 
increased evaluation for service-connected duodenal ulcer 
disease with associated colitis has been obtained.  

4.  Duodenal ulcer disease is currently associated with 
gastritis and duodenitis and is no more than moderately 
severe with abdominal pain a few times a month, lasting from 
5 to 30 minutes.  Neither anemia nor any significant weight 
loss is shown, there has been no hematemesis in many years, 
and recent lower gastrointestinal tract blood may be due to 
nonservice-connected diverticula. 


CONCLUSIONS OF LAW

1.  The May 1992 rating decision that denied entitlement to 
service connection for hypertension is final.  38 U.S.C.A. §  
7105(c) (West 1991); 38 C.F.R. § 20.1103 (1998).

2. No new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection for 
hypertension has been received. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5108 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), 3.156(a) (1998).

3.  A rating in excess of 40 percent for duodenal ulcer 
disease with associated colitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.114, Diagnostic Code 7305 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was found 
to have duodenal ulcer disease with a history of colitis 
(from E. Histolytica, treated in December 1946).  He had had 
recurrent epigastric pain when seen in November 1952, and a 
gastrointestinal X-ray series had revealed duodenal ulcer in 
September 1952.  He developed anxiety and continued to have 
ulcer pain to the point where discharge from active duty was 
recommended.  Blood pressure readings recorded during active 
service were consistently at or lower than 82 diastolic and 
120 systolic.   

A VA upper gastrointestinal X-ray series in March 1954 showed 
that the veteran had a hyper-peristaltic, hypertonic fish-
hook type stomach with pylorospasm and contraction and a 
penetrating defect as well as hypermotility.  The impressions 
were active, recurrent duodenal ulcer and associated 
irritable colon.  

On a VA examination in June 1954, blood pressure was 110/80.  
An upper gastrointestinal series was normal.  The diagnosis 
was chronic duodenal ulcer with a negative upper 
gastrointestinal series for active ulcer.  

The veteran was hospitalized by VA in July 1957 for 
epigastric pain associated his the history of active duodenal 
ulcer disease.  X-ray studies showed a chronic, inactive, 
greater curvature duodenal ulcer.  Blood pressure was 130/80.  
Duodenal ulcer, treated, improved, was diagnosed.  

During VA hospitalization for an unrelated condition in 
December 1961 and January 1962, blood pressure was 120/70.  

The veteran was hospitalized by VA in February and March 1974 
for epigastric pain associated with chronic duodenal ulcer 
disease.  Blood pressure was 150/100.  An upper 
gastrointestinal series showed a clover-leaf deformity of the 
duodenal bulb.  An acute ulcer crater could not be 
demonstrated with certainty.  Small bower hypermotility was 
indicated.  It was concluded that the stomach showed evidence 
of hypersecretion.  There was a markedly deformed duodenal 
cap.  Hypermotility of the small bowel was reported.  He was 
started on hypertensive medication.  The final diagnoses 
included chronic duodenal ulcer and hypertension, probably 
essential.  

The veteran was hospitalized by VA in October and November 
1986 for uncontrolled hypertension.  He also complained of 
epigastric discomfort and burning for the previous few days.  
X-ray studies revealed scarring of the duodenal bulb.  The 
final diagnoses included uncontrolled hypertension, acute 
gastritis and history of duodenal ulcer.  

A rating decision in June 1990 denied service connection for 
hypertension on the basis that it was not incurred in or 
aggravated by active service, present within one year after 
discharge, or related in any way to service-connected 
duodenal ulcer disease with colitis.  That decision 
considered the service medical records and the VA clinical 
records dated from March 1954 to November 1986.  

Subsequently dated and received VA clinical records show 
manifestations of uncontrolled hypertension.  

The RO's decision in May 1992, which denied service 
connection for hypertension on the basis that new and 
material evidence had not been received since the June 1990 
decision, considered VA clinical records dated in 1991 and 
1992.  
A VA outpatient clinical report in November 1994 reflects 
uncontrolled hypertension, stage III.  In April 1995, it was 
shown that hypertension was well controlled.  An X-ray series 
in December 1995 showed gastroesophageal reflux, marked 
prominence of the gastric mucosal folds due to hypertrophic 
gastritis or Menetrier's disease, and evidence of severe 
peptic ulcer disease with healed old peptic ulcer disease and 
formation of large pseudodiverticula and possible active 
ulcer crater in the duodenal bulb.  

Records from Beckley Hospital, Inc., dated in March 1996 
reflect that a barium enema showed generalized diverticulosis 
with a mucosal lesion in the rectosigmoid area to be ruled 
out and that an upper gastrointestinal series showed a small 
sliding type hiatal hernia with reflux and gastroduodenitis 
with a large, 2 centimeter ulcer in the duodenal bulb area.  

On a VA examination later in March 1996, the veteran's 
history was noted to include a 40 year history of ulcer 
disease and a bleeding duodenal ulcer in December 1996.  He 
complained of epigastric pain, nausea without actual 
vomiting, tarry stools without hematemesis, gas, and bloated 
feelings after meals.  Blood pressure was 178/88.  The 
abdomen was tender to deep pressure at the upper abdominal 
region and tympanitic.  Examination revealed no active rectal 
bleeding.  The veteran weighed 192 pounds with the maximum 
weight over the past year at 180.  He had noted tarry stools 
lately and experienced upper abdominal pain daily. Periodic 
vomiting was also reported.  Laboratory studies, including a 
blood count, were performed.  The clinical examiner noted 
that there was no anemia.  The diagnoses included history of 
duodenal ulcer 40 years ago, recent bleeding duodenal ulcer 
in December 1995, recent H. pylori, and hypertension. 

In June 1996, the veteran appeared at a hearing before a 
Board member at the RO.  He and his daughter testified.  He 
stated that his ulcer had materially worsened in the previous 
year.  Transcript (T.) at page 3.  He described pain and 
reflux for which he took medication every day.  T. at 4.  He 
was last hospitalized for ulcer symptomatology in 1989 or 
1990.  T. at 7.  His daughter testified that the veteran 
experienced flare-ups of his ulcer disease almost every six 
months with upset stomach.  T. at 9.  The veteran testified 
that he sometimes vomited and had a sour taste in his mouth 
and reportedly had vomited blood in December 1995.  T. at 10.  
He stated that his weight had been about stable for about 3 
years.  T. at 11.  He reported having exacerbations of ulcer 
disease two or three times a year.  T. at 19.  His daughter 
testified that he had never had anemia.  T. at 20.  

VA outpatient treatment records show that in September 1996 
the veteran had complaints of an upset stomach with 
epigastric discomfort and excess acidity.  He reportedly 
needed antacid therapy.  He was shown to be 5 feet, 7 and 3/4 
inches tall and to weigh 185 pounds.  Blood pressure was 
taken.  The final diagnosis was stage I hypertension.  In 
February 1997, it was noted that he had visited in January 
1997 with complaints of rectal bleeding.  No hemorrhoid was 
noted.  Stool was brown and hemoccult was negative.  He 
continued to have complaints of epigastric pain and acid 
belching.  He was noted to be 5 feet, 8 inches tall and to 
weigh 181.1 pounds.  Blood pressure readings were detailed.  
The assessment was uncontrolled stage II systolic 
hypertension; severe gastroesophageal reflux disorder; 
recurrent duodenal ulcer with deformity in the duodenum; and 
chronic gastritis, particularly hypertrophic gastritis.  

Beckley-ARH hospital records dated later in February 1997 
show results of an esophagogastroduodenoscopy that was 
indicated by the veteran's symptoms of abdominal pain, 
melena-looking stool, and some weight loss with his history 
of peptic ulcer disease and gastritis.  Esophagitis, a small 
hiatus hernia, severe gastritis of the stomach and mild 
gastritis of the antrum were revealed.  Biopsies were taken.  
The final diagnoses were chronic gastritis and chronic 
esophagitis.  

On a VA examination in May 1997, the veteran complained of 
chronic constipation.  He denied diarrhea with mucus and 
blood.  Blood pressure was 148/92.  He weighed 180 1/2 
pounds.  His maximum weight in the previous year reportedly 
had been 210 pounds.  It was noted that he had no abdominal 
disturbance, anemia, malnutrition, or nausea.  He was 
constipated without any recent attack of colitis.  On 
examination, his abdomen was soft, without masses or 
organomegaly.  He was afforded a complete blood count and 
blood chemistry studies, the results of which were noted by 
the examiner.  The clinical diagnoses included generalized 
diverticulosis, duodenal ulcer, chronic hypertrophic 
gastritis, esophagitis, gastroesophageal reflux disorder, and 
hypertension.  

VA outpatient treatment records show that in August 1997 the 
veteran had complaints of occasional constipation and 
bleeding from the rectum.  He weighed 177.7 pounds.  Blood 
pressure was 134/82.  There was no abdominal guarding, 
tenderness or rebound.  The stool was mildly positive for 
occult blood.  The impressions were gastroesophageal reflux 
disease, occult blood probably related to a history of 
diverticula, and hypertension.  In December 1997, the veteran 
reportedly had had a colonoscopy and two noncancerous polyps 
were detected.  Blood pressure was 142/86.  Paraumbilical 
tenderness was elicited.  The assessment included controlled 
hypertension, gastroesophageal reflux disease, duodenal 
ulcer, and diverticulosis.  In April 1998, blood pressure was 
146/90.  The assessment included hypertension and a history 
of gastroesophageal reflux disease, diverticulosis, and 
peptic ulcer disease that was stable.  

The veteran was afforded a VA examination in June 1998.  The 
examiner reviewed the claims folder, noting that the veteran 
had had colitis in the 1940s due to a parasite, that he had 
not had ulcerative colitis, and that repeat studies showed no 
parasite.  The veteran complained of hiatal hernia with 
reflux once or twice a month into his mouth, which caused him 
to want to vomit.  It was noted that he also had recurrent 
peptic ulcer disease with dark stools recently, epigastric 
pain which was usually fairly severe and occurred three or 
four times a month and lasted 5 minutes to 30 minutes each 
time, and two or three episodes of diarrhea a week.  He had 
vomited blood "years ago."  He was taking Tagamet.  He 
denied any frank upper or lower gastrointestinal tract blood 
for a long time but reportedly had dark stools three months 
earlier and "knew" then that his ulcer disease was flaring.  
On examination he was shown to be 5 feet, 9 1/2 inches tall 
and to weigh 192 pounds, with a normal weight of 178 to 195 
pounds.  The abdomen was soft and mildly tender on both 
sides.  A gastrointestinal series showed no hiatal hernia and 
no ulcer.  A duodenal diverticulum was seen just distal to 
the duodenal bulb.  A complete blood count was noted to be 
essentially normal.  The assessment included hiatal hernia 
with gastroesophageal reflux disease (per complaint) not 
found on X-ray series; recurrent peptic ulcer disease; 
ulcerative colitis; recurrent diarrhea; duodenal 
diverticulum; left colonic diverticulosis per colonoscopy in 
August 1997; colonic polyps, status post extraction, 
nonmalignant, August 1997; esophagitis; duodenitis; and 
gastritis per 1997 reports.  The veteran was termed fairly 
stable from duodenal ulcer disease.  It was noted that he 
stated that he had heartburn, but that the cause was unclear.  
The examiner opined that the veteran's duodenal ulcer disease 
had not caused hiatal hernia, but that duodenal ulcer disease 
did cause gastritis because excess acid production caused 
both duodenal ulcer disease and gastritis.  The examiner 
stated that duodenal ulcer disease and gastritis had not 
caused and were not related to esophagitis or reflux 
symptomatology.  The examiner also noted that the veteran did 
not suffer from malnutrition, anemia, general debility or 
serious complications such as liver abscess.  Current liver 
enzymes were normal.  The veteran was noted to have pain only 
partially relieved by standard ulcer therapy because he had 
recurrent epigastric pain; however, burning pain from reflux 
was described by the veteran as more problematic.  It was 
noted that although he had abdominal crampy pain, his known 
diverticulosis could produce that; that he did not have 
recurrent hematemesis or melena; and that he had had occult 
blood in his stool, and he complained of abdominal pain three 
or four times a month.  The examiner opined that duodenitis 
could have been the result of the veteran's hyperacidity 
state and that duodenal ulcer disease would not have 
precipitated diverticulosis or polyp disease.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Where a veteran served for at least 90 days during a 
period of war, or after December 31, 1946, and certain 
chronic diseases, such as cardiovascular-renal disease, 
including hypertension, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  This presumption is 
rebuttable.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for disability that is 
proximately due to or the result of a service-connected 
disease or injury, or for aggravation of a nonservice- 
connected disorder proximately due to or the result of a 
service-connected disability, to the degree of disability 
over and above the degree of disability which would exist 
without such aggravation.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448, 449 (1995).  

Where the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the case. 38 C.F.R.
§ 3.156(a). 

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on additional evidence. First, 
the Board must determine whether the evidence is "new and 
material." Second, if the Board determines that the claimant 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the veteran's claim 
in light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Such evidence must tend to prove the merits of 
the claim as to each essential element that was a specified 
basis for that last final disallowance of the claim.  Id.  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The well-groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134, 138 (1994).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.   The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Severe duodenal ulcer disease, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health, warrants a 60 percent rating.  Moderately severe 
ulcer disease, less than severe, but with impairment of 
health manifested by anemia and weight loss, or with 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year is 
commensurate with a 40 percent evaluation.  A 20 percent 
rating is for assignment for moderate impairment due to 
duodenal ulcer disease manifested by recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration; or with continuous moderate manifestations. Mild 
ulcer disease, with recurring symptoms once or twice yearly, 
warrants a 10 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7305.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

Analysis

New & Material Evidence, Secondary Service Connection for 
Hypertension

The last final decision denying service connection for 
hypertension was the May 1992 rating decision which found 
that new and material evidence had not been submitted to 
reopen the claim.  The evidence on file at that time included 
service medical records and VA clinical records that first 
showed hypertension many years following active service, 
without competent medical evidence suggesting any 
relationship between hypertension and service-connected ulcer 
disease.  The evidence received since then just recounts 
blood pressure readings in the ongoing clinical records and 
confirms the diagnosis of essential hypertension.  There is 
no new medical evidence showing that hypertension was present 
in service, that it was manifested within one year after 
service, or that it is related in any way to ulcer disease, 
including by way of aggravation.  The veteran's claim by 
itself that service- connected ulcer disease has caused or 
aggravated essential hypertension has no medical support as 
is not credible, as he is not shown to be a competent source 
of a medical opinion.  The Court, in Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), extended the principal of Grottveit v. 
Brown, 5 Vet. App. 91 (1993), to hold that if lay assertions 
of medical causation will not suffice initially to establish 
a plausible, well grounded claim, under 38 U.S.C.A. 
§ 5107(a), it necessarily follows that such assertions cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  The above assertions are therefore insufficient to 
reopen the veteran's claim; rather, competent medical 
evidence is required.  Hence, the prior determination remains 
final and the claim has not been reopened.  

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) duty 
to advise the claimant of evidence needed to complete his 
application, as discussed in Robinette v. Brown, 8 Vet. App. 
69 (1995), to applications to reopen a claim through the 
presentation of new and material evidence.  As modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), that duty arises 
where the veteran has reported the existence of evidence 
which could serve to re-open a claim.  In this instance, the 
VA has fulfilled such duty in the course of issuing 
statements of the case and requesting information from the 
veteran.  In this case no specific evidence has been 
identified as available and 
probative of a relationship between essential hypertension 
and the veteran's period of military service.  Absent re-
opening his claim, the VA has no duty to assist him via the 
creation of additional evidence such as a VA examination.  In 
this case, the VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).  






Increased Rating, Duodenal Ulcer Disease

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

The service medical records established the onset of active 
duodenal ulcer disease and a prior episode of colitis that 
resolved essentially with no residuals.  Duodenal ulcer 
disease has been active off and on since active service, and 
according to a VA examiner's opinion is associated with 
gastritis and duodenitis.  It is only duodenal ulcer disease 
with gastritis and duodenitis that may be considered in 
deciding the issue of an increased rating.  (As indicated, 
there is no competent evidence that service-connected colitis 
is active.)  It has been medically confirmed that other 
gastrointestinal disorders of hiatal hernia, diverticulosis, 
and intestinal polyps are not related to ulcer disease.  The 
current clinical evidence indicates that the veteran has 
rather severe bouts of epigastric pain a few times a month 
lasting 5 to 30 minutes each time.  However, no active ulcer 
is currently shown.  His weight has been relatively stable 
and there is competent medical evidence/opinion that he does 
not currently from malnutrition, anemia, general debility or 
serious complications due to ulcer disease.  The June 1998 
examiner stated that the veteran had pain that was only 
partially relieved by standard ulcer therapy, further noting 
that the veteran's reflux was more problematic.  
Additionally, despite evidence of recent blood in the 
veteran's stool, it was noted in August 1997 that blood was 
likely due to diverticula, and the veteran has denied having 
frank blood in his stool or vomitus for a long time.  

Under the applicable rating criteria in Code 7305, duodenal 
ulcer disease is not shown to meet the requirements for a 60 
percent rating.  Based on the evidence, the veteran's health 
is not shown to be definitely impaired due to manifestations 
of ulcer disease.  In that regard, he is not anemic and is 
not shown to have had any weight loss due to ulcer disease, 
both of which are requirements for 40 and 60 percent ratings.  
Although on the recent VA examination it was indicated that 
he has pain only partially relived by standard ulcer therapy 
in that he complained of epigastric pain, the pain was 
reported to last for only 5 to 30 minutes even though it 
occurs a few times a month.  The evidence does not show that 
these relatively brief occurrences along with other 
manifestations of ulcer disease/gastritis/duodenitis result 
in incapacitating episodes of a duration or frequency not 
contemplated for the 40 percent rating in effect.  The 
burning pain from reflux, which the veteran reportedly finds 
more problematic, is shown by medical evidence not to be a 
manifestation of his ulcer disease.  Additionally, although 
he was noted to have had occult blood in his stool in 1997, 
hematemesis has been neither claimed nor shown for many years 
and the evidence suggests that lower gastrointestinal tract 
bleeding was likely due to diverticula rather than ulcer 
disease.  Hence, the criteria for more than the currently 
assigned 40 percent rating are not met or more nearly 
approximated. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1997), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign higher disability evaluations for duodenal ulcer 
disease.  Additionally, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) is in order.  
That regulation provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  The evidence in this 
case fails to show that the veteran's service-connected ulcer 
disease has required frequent periods of hospitalization or 
markedly interferes with employment so as to render 
impractical the use of the regular schedular standards.  Id. 

The Board finds that the evidence in this case is not so 
evenly balanced as to require application of the provisions 
of 38 U.S.C.A. § 5107(b).  Rather, the preponderance of the 
evidence is against entitlement to an increased evaluation 
for service-connected duodenal ulcer with colitis.  



ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for hypertension remains 
denied.  

An increased rating for duodenal ulcer disease with colitis 
is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

- 18 -


